Case: 09-30962     Document: 00511114595          Page: 1    Date Filed: 05/18/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 18, 2010
                                     No. 09-30962
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

CEDRICK SCOTT

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:99-CR-5-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Cedrick Scott has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Scott filed a motion for termination of counsel
and for an extension of time to file appellate brief. He subsequently filed a pro
se brief.
        Scott has not shown “that there is a conflict of interest or other most
pressing circumstances or that the interests of justice otherwise require relief

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30962   Document: 00511114595 Page: 2        Date Filed: 05/18/2010
                                No. 09-30962

of counsel.” F IFTH C IRCUIT P LAN U NDER THE C RIMINAL J USTICE A CT, § 5(B); see
also 18 U.S.C. 3006A(c). As Scott has not unequivocally requested to proceed pro
se, his motion is insufficient to justify relieving appointed counsel and allowing
him to proceed pro se. See Brown v. Wainwright, 665 F.2d 607, 610 (5th Cir.
1982) (en banc).    Accordingly, Scott’s motion for termination of counsel is
DENIED. Because Scott has now filed a pro se brief, his motion for extension
of time to file appellate brief is DENIED as moot. Nevertheless, out of an
abundance of caution, we have construed Scott’s pro se brief as a response to his
counsel’s Anders motion and considered the issues raised therein.
      Our independent review of the record, counsel’s brief, and Scott’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                        2